UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 1 to CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):August 6, 2010 WEINGARTEN REALTY INVESTORS (Exact name of Registrant as specified in its Charter) Texas 1-9876 74-1464203 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification Number) 2600 Citadel Plaza Drive, Suite 125, Houston, Texas 77008 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(713) 866-6000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. This amendment supplements the information provided pursuant to the Form 8-K of Weingarten Realty Investors filed on May 6, 2010.This supplement has been prepared to revise our property detail caption, new development properties (by stabilization), land held for development and property listing information on pages 7, 10, 11, 42 and 43, respectively, in Exhibit 99.2 of the original filing. The information, including exhibits hereto, in this Current Report on Form 8-K/A is being furnished and shall not be deemed "filed" with the Securities and Exchange Commission and shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. Item 9.01.Financial Statements and Exhibits. Supplemental Financial Information. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 9, 2010 WEINGARTEN REALTY INVESTORS By:/s/ Joe D. Shafer Joe D. Shafer Senior Vice President/ Chief Accounting Officer 3 INDEX TO EXHIBITS Supplemental Financial Information. 4
